Filed pursuant to Rule 433 Registration No. 333-208507 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES G 2.500% SENIOR NOTES, DUE JANUARY 19, 2021 FINAL TERM SHEET DATED JANUARY 11, 2016 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 2.500% Senior Notes, due January 19, 2021 Expected Ratings1: Aa3 / AA- / AA (Negative / Stable / Stable) Principal Amount: Issue Price: 99.888% Trade Date: January 11, 2016 Settlement Date (T+5)2: January 19, 2016 Maturity Date: January 19, 2021 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 2.500% Treasury Benchmark: 1.750% UST due December 2020 Treasury Benchmark Price: 100-26 ¾ Treasury Yield: 1.574% Re-offer Spread to Treasury Benchmark: T + 95bps Re-Offer Yield: 2.524% 1A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. 2 Under Rule 15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to such trade expressly agree otherwise. Accordingly, purchasers who wish to trade on any date more than three business days prior to delivery of the Notes will be required, by virtue of the fact that the Notes initially will settle in five business days (T+5), to specify alternative settlement arrangements to prevent a failed settlement. Fees: 0.250% Interest Payment Dates: Semi-annually on each January 19 and July 19, beginning July 19, 2016 Payment Convention: Following business day convention, unadjusted Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78012KKU0 / US78012KKU06 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Co-Managers: ANZ Securities, Inc. BB&T Capital Markets, a division of BB&T Securities, LLC Capital One Securities, Inc. Desjardins Securities Inc. Fifth Third Securities, Inc. ING Financial Markets LLC Mischler Financial Group, Inc. nabSecurities, LLC National Bank of Canada Financial Inc. Santander Investment Securities Inc. Standard Chartered Bank SunTrust Robinson Humphrey, Inc. UniCredit Capital Markets LLC U.S. Bancorp Investments, Inc. Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829, Citigroup Global Markets Inc. toll-free at 1-800-831-9146, or Credit Suisse Securities (USA) LLC toll-free at 1-800-221-1037.
